By order filed 1/9/03, opinion issued 10/16/02
is withdrawn. Opinion is reissued as of 1/9/03
                              UNPUBLISHED

             UNITED STATES COURT OF APPEALS

                   FOR THE FOURTH CIRCUIT

4444444444444444444444444444444444444444444444447
UNITED STATES OF AMERICA,
     Plaintiff-Appellee,

      v.                                                  No. 02-4040

ERIC LAMONT WILSON, a/k/a Peanut,
     Defendant-Appellant.
4444444444444444444444444444444444444444444444448

             Appeal from the United States District Court
           for the District of South Carolina, at Greenville.
                 Henry M. Herlong, Jr., District Judge.
                              (CR-99-633)

                     Submitted: October 8, 2002

                      Decided: January 9, 2003

      Before WIDENER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.

____________________________________________________________

Affirmed by unpublished per curiam opinion.

____________________________________________________________

                              COUNSEL

James Barlow Loggins, Assistant Federal Public Defender, Green-
ville, South Carolina, for Appellant. Harold Watson Gowdy, III, Eliz-
abeth Jean Howard, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.

____________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

____________________________________________________________

                                OPINION

PER CURIAM:

   Eric Lamont Wilson appeals his conviction of one count of posses-
sion with intent to distribute cocaine base in violation of 21 U.S.C.
§ 841(a) (2000) and sentence to 188 months in prison and five years
of supervised release. We affirm.

   Wilson's counsel filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967). In the Anders brief, Wilson's counsel
briefed two issues, both of which counsel ultimately concluded were
not meritorious: whether the district court fully complied with the
requirements of Fed. R. Crim. P. 11, and whether the district court
erred in applying the sentencing guidelines. Wilson filed a pro se sup-
plemental brief arguing the district court erred when it denied his
post-judgment motions seeking to withdraw his guilty plea, request-
ing bail, and requesting appointed counsel.

    We review violations of Fed. R. Crim. P. 11 for plain error. See
United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir.), petition
for cert. filed, No. 02-5170 (U.S. Apr. 10, 2002). Under this standard,
we exercise our discretion only to correct errors that are plain, mate-
rial, or affecting substantial rights, and that seriously affect the fair-
ness, integrity or public reputation of judicial proceedings. Id. at 524
(citing United States v. Olano, 507 U.S. 725, 731-32 (1993)). We
have reviewed the record and find no error.

   We review the district court's application of the sentencing guide-
lines for clear error as to factual findings; we review legal determina-
tions de novo. United States v. Blake, 81 F.3d 498, 503 (4th Cir.
1996). We have reviewed the district court's application of the guide-
lines and find no error. Furthermore, we conclude the district court
did not err when it denied Wilson's various post-judgment motions.

                                    2
   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Wil-
son's conviction and sentence. We require that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel's motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                          AFFIRMED

                                  3